Citation Nr: 0115933	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-19 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death and, if so, whether the claim should be 
granted.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had recognized Guerrilla service from June 1943 
through September 1945.  He died on September [redacted], 1982.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in September 1982; the listed cause of 
death was congestive heart failure, due to chronic 
obstructive pulmonary disease, due to Koch's pulmonary, far 
advanced.

2.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

3.  In rating decision of October 1992, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death; she did not complete an appeal of that 
decision and it became final.

4.  Evidence submitted since the October 1992 rating decision 
is new, bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.

CONCLUSIONS OF LAW

1.  Evidence received since the October 1992 rating decision 
is new and material; the claim for service connection for the 
cause of death of the veteran is reopened.  38 U.S.C.A. §§  
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).

2.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death, 
pulmonary tuberculosis and congestive heart failure, among 
other illnesses, were related to his period of service.  She 
has indicated that the veteran suffered from pulmonary 
tuberculosis after his separation from service until his 
death.  She further alleges that the veteran was a former 
prisoner-of-war.  Therefore, she argues that under Public 
Laws 97-37 and 100-322 she is entitled to death benefits 
because one of the causes of death was congestive heart 
failure.

Before the Board addresses the merits of the appellant's 
claim, it notes that there has been a significant change in 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  The 
evidence shows that the appellant's initial claim for service 
connection for cause of the veteran's death was denied in 
rating decision of October 1992.  In a letter dated later 
that month, the appellant was notified of that decision and 
of the requirement to submit evidence that related the 
veteran's death to his active military service.  In a letter 
dated in July 1999, the RO informed the appellant that she 
needed to submit new and material evidence to reopen her 
claim for death benefits.  She was advised that the evidence 
failed to show that the veteran's death, many years after 
service, was due to a service-connected disease or injury.  
Further, in the Statement of the Case dated in July 2000, the 
appellant was advised of the pertinent law and regulations 
and the need to submit evidence that establishes a causal 
relationship or nexus between the conditions that caused 
death and the veteran's military service.

The Board notes that the July 2000 Statement of the Case 
indicates that the claim for service connection for the cause 
of the veteran's death was denied in the March 2000 rating 
decision on the basis that the claim was not well grounded.  
However, the March 2000 rating decision does not note that 
the claim was denied on that basis.  In fact, the RO noted in 
the rating decision that the appellant had successfully 
reopened her claim "which was determined to be well-
grounded."  Accordingly, it does not appear that the RO 
denied the claim on the basis that it was not well grounded 
and a remand is not necessary for the RO to adjudicate the 
claim on the merits.

The claim for service connection for the veteran's cause of 
death was denied in an October 1992 rating decision.  
Although the decision was appealed and a Statement of the 
Case was issued, the appellant did not complete the appeal as 
she did not file a timely substantive appeal.  Thus, the 
initial question is whether new and material evidence has 
been submitted to reopen the claim.

Once a denial of a claim for service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

As noted above, the claim for service connection for the 
cause of death of the veteran was initially denied in rating 
decision of October 1992, and the decision became final.  In 
March 2000, the appellant again submitted a claim for service 
connection for the cause of the veteran's death.  Enclosed 
with her claim was a medical certificate from a private 
physician, Dr. V. R. E., dated in February 2000.  The 
physician noted that the veteran had been a patient off and 
on from 1947 to 1972 and had pulmonary tuberculosis, malaria, 
dysentery, and ischemic heart disease.  He had been given the 
necessary prescribed medications.  The physician further 
noted that the veteran's records of treatment could not be 
submitted because all of the clinical records had been 
destroyed.

The Board finds, as did the RO, that this medical evidence is 
new and material.  The additional evidence is new because it 
was not in existence at the time of the prior rating 
decision.  Further, the additional evidence is material as it 
bears directly and substantially on the issue under 
consideration of service connection for the cause of the 
veteran's death.  The evidence is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The evidence of record contains a few service medical records 
showing that in June 1945 the veteran sustained multiple 
shell fragment wounds to the right side of the chest.  He was 
treated and returned to duty in July 1945.  A discharge 
physical examination, dated in June 1947 notes that the 
veteran's lungs were normal.  It is noted that a chest x-ray 
was not done.  There is no evidence in the available service 
medical records of a heart disorder or pulmonary tuberculosis 
during service.  The Board notes that no additional service 
medical records apparently are available.  On AGUZ Form 632, 
it is noted that no clinical records are available.

The evidence further contains a Certificate of Death, dated 
in September 1982, showing that the veteran died on September 
[redacted], 1982, at the age of 63.  The antecedent cause of death is 
listed as chronic heart failure, due to chronic obstructive 
pulmonary disease, due to Koch's pulmonary, far advanced.  No 
notation was made as to the interval between onset of these 
disorders and death.

The February 2000 statement from the private physician notes 
that the veteran had been treated "OFF/ON" from 1947 to 
1972 for several disorders, including pulmonary tuberculosis 
and ischemic heart disease.  However, the treatment records 
apparently are no longer in existence and there is no 
clinical evidence, including x-ray evidence of active 
tuberculosis to a compensable degree within three years of 
the veteran's period of service.  Moreover, the medical 
statement does not relate the pulmonary tuberculosis and 
ischemic heart disease, initially treated in 1947, to the 
veteran's period of active service.

There is no objective evidence that the veteran had pulmonary 
tuberculosis during service or to a compensable degree within 
three years after service, or heart disease during service.  
There is no evidence that the veteran's pulmonary 
tuberculosis or heart disease is related to service.  In 
addition, the veteran had no service-connected disabilities 
that could have resulted in the immediate or underlying cause 
of death or have been etiologically related to the cause of 
his death.

As noted above, one of the appellant's contentions is that 
the veteran had been a prisoner of war during service and 
that his heart disease should be service connected.  However, 
the veteran's alleged prisoner of war status has not been 
confirmed.  In fact, the evidence indicates to the contrary.  
An Affidavit for Philippine Army Personnel, signed by the 
veteran in June 1947 indicates that he was not a prisoner of 
war.  In addition, a Certification of Republic of the 
Philippines, Department of National Defense, is silent as to 
the veteran having been a prisoner of war.  Further, in a 
March 1959 claim form, the veteran noted the chronological 
history of his military service and it is negative for having 
been a prisoner of war.  Accordingly, granting service 
connection for a heart disease based on prisoner of war 
status must be denied.

The Board finds that the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the veteran's cause of death 
must be denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened and service connection is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

